 



Exhibit 10.36
Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. Omissions are designated as [*****].
 
 
 
LLC AGREEMENT
OF
PROJECT APOLLO LLC
DATED FEBRUARY 1, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                ARTICLE I DEFINITIONS     1  
 
                ARTICLE II BUSINESS PURPOSE AND ACTIVITIES     8  
 
  2.01.   Place of Business     8  
 
  2.02.   Conduct and Nature of Business; Prohibited Activities     8  
 
  2.03.   Marketing Rights; Rights to Company Data     9  
 
  2.04.   Rights to the Data and Improvements     9  
 
                ARTICLE III FORMATION AND TERM     10  
 
  3.01.   Formation     10  
 
  3.02.   Members’ Interests     10  
 
  3.03.   Name     10  
 
  3.04.   Term     10  
 
  3.05.   Registered Agent and Office     10  
 
  3.06.   Principal Place of Business     11  
 
  3.07.   Qualification in Other Jurisdictions     11  
 
  3.08.   Reliance by Third-Party Creditors     11  
 
  3.09.   Title to Assets     11  
 
  3.10.   Payment of Individual Obligations     11  
 
                ARTICLE IV MANAGEMENT OF THE COMPANY     11  
 
  4.01.   Members’ Committee     11  
 
  4.02.   Management of the Company     13  
 
  4.03.   Prior Approval     13  
 
                ARTICLE V RELATED AGREEMENTS & ANCILLARY LICENSING     16  
 
  5.01.   ACNielsen Exclusive Vendor Services Agreement     16  
 
  5.02.   Access to Properties and Records     16  
 
  5.03.   Transitional Services; Real Estate Arrangements     17  
 
  5.04.   Further Assurances     17  
 
  5.05.   Authorized Action     17  
 
  5.06.   Business Services Agreement     17  
 
                ARTICLE VI FUNDING, ALLOCATIONS, DISTRIBUTIONS AND CAPITAL
ACCOUNTS     17  
 
  6.01.   Funding Obligations     17  
 
  6.02.   Third-Party Financing     17  
 
  6.03.   Cash Contributions and Distributions     17  
 
  6.04.   Fiscal Year     18  
 
  6.05.   Allocations and Distributions Between Members     19  
 
  6.06.   Member’s Failure to Meet Funding Obligations After Pilot Period     19
 
 
  6.07.   Capital Accounts     20  
 
  6.08.   Accounting Procedures     20  
 
  6.09.   Principal Tax Matters     21  
 
  6.10.   Organizational Expenses     22  
 
  6.11.   Withholding     22  

i



--------------------------------------------------------------------------------



 



                     
 
              Page      
 
    6.12.     Classification     23  
 
                    ARTICLE VII BUDGETS AND BUSINESS PLANS     23  
 
    7.01.     Business Plans and Budgets     23  
 
    7.02.     Approval by the Members’ Committee     24  
 
    7.03.     Default Budget     24  
 
    7.04.     Default Business Plan     24  
 
                    ARTICLE VIII CERTAIN REPRESENTATIONS, WARRANTIES, AND
COVENANTS     24  
 
    8.01.     Authorization     24  
 
    8.02.     Absence of Conflict     25  
 
    8.03.     Certain Covenants     25  
 
                    ARTICLE IX TRANSFERABILITY OF INTEREST     28  
 
    9.01.     Restricted Transfer of the Company Interest     28  
 
                    ARTICLE X DISSOLUTION; BUY/SELL OPTION     29  
 
    10.01.     Dissolution; Initiation of Buy/Sell Option     29  
 
    10.02.     Buy/Sell Option Procedure     29  
 
    10.03.     Buy/Sell Closing     31  
 
    10.04.     Dissolution Option.     31  
 
    10.05.     Judicial Dissolution     33  
 
                    ARTICLE XI FORCE MAJEURE     33  
 
                    ARTICLE XII LIABILITY, EXCULPATION, INDEMNIFICATION AND
INSURANCE     34  
 
    12.01.     Liability     34  
 
    12.02.     Duties and Liabilities of Covered Person; Exculpation     34  
 
    12.03.     Indemnification     34  
 
    12.04.     Advancement of Expenses     35  
 
    12.05.     Notice of Proceedings     35  
 
    12.06.     Insurance     36  
 
                    ARTICLE XIII GENERAL PROVISIONS     36  
 
    13.01.     No Publicity or Advertisement Without Prior Consultation     36  
 
    13.02.     Severability     36  
 
    13.03.     Article and Section Headings, Schedules and Exhibits     36  
 
    13.04.     Counterparts     36  
 
    13.05.     Gender and Number     36  
 
    13.06.     Expenses     37  
 
    13.07.     Notices     37  
 
    13.08.     No Third Party Beneficiaries     38  
 
    13.09.     Governing Law; Arbitration     38  
 
    13.10.     Modifications, Amendments or Waivers     38  
 
    13.11.     Assignment, Successors and Assigns     38  
 
    13.12.     Remedies     38  
 
    13.13.     Status of Option Agreement     39  

ii



--------------------------------------------------------------------------------



 



                     
 
              Page      
 
    13.14.     Joint Preparation     39  
 
    13.15.     Entire Agreement     39  
 
    13.16.     Further Assurances     39  

iii



--------------------------------------------------------------------------------



 



          This LIMITED LIABILITY COMPANY AGREEMENT of Project Apollo LLC (the
“Company”) is made and entered into as of February 1, 2007 by and between
Nielsen Media Research, Inc. a subsidiary of The Nielsen Company (US), Inc.
(formerly known as VNU, Inc.) (“TNC-NMR), a Delaware corporation, having offices
at 770 Broadway, New York, New York 10036 and Arbitron Inc. (“Arbitron”), a
Delaware corporation, with offices at 142 West 57th Street, New York, New York
10019.
INTRODUCTION
          WHEREAS, TNC-NMR and Arbitron entered into the Option Agreement dated
as of May 31, 2000, as amended by Amendment No. 1, dated February 21, 2003
(“Amendment No. 1” and, as amended by Amendment No. 1, the “Original Option
Agreement”), and as amended by Amendment No. 2, dated as of September 27, 2004
(“Amendment No. 2”), and Agreement dated February 6, 2006.
          WHEREAS, TNC-NMR, The Nielsen Company (US), Inc. (“TNC”) and Arbitron
have entered into an Apollo Cost-Sharing Agreement dated April 29, 2005, and TNC
and Arbitron have signed a non-binding Term Sheet dated April 29, 2005, pursuant
to which, inter alia, it is contemplated that they will proceed with
negotiations to form a company for the purpose of implementing the commercial
deployment in the United States of the New Product (as defined herein); and
          WHEREAS, TNC-NMR and Arbitron have agreed to such formation, subject
to, and in accordance with, the terms and conditions herein set forth.
          NOW, THEREFORE, in consideration of the premises, and the mutual
covenants contained herein and for other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto represent, warrant,
covenant and agree as follows:
ARTICLE I
DEFINITIONS
          The following terms have the following meanings when used in this
Agreement, unless the context expressly or by necessary implication otherwise
requires:
          “ACNielsen” shall mean AC Nielsen (US), Inc. having offices at 770
Broadway, New York, NY 10036.
          “Agreement” shall mean this Limited Liability Company Agreement of
Project Apollo LLC.
          “Affiliate” of a specified Person shall mean a Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, the Person specified. For purposes of this
definition the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means directly or indirectly owning equity
securities (or other ownership interests) representing more than fifty percent
(50%) of the voting power of all the outstanding equity securities of such
specified Person; provided, however, Net Ratings Inc., a Delaware corporation,
shall not be considered an Affiliate of TNC-NMR for purposes of this Agreement.

1



--------------------------------------------------------------------------------



 



          “Amendment No. 1” shall have the meaning described in the Introduction
hereto.
          “Amendment No. 2” shall have the meaning described in the Introduction
hereto.
          “Applicable Feeds” shall mean all feeds except the feeds listed on
Schedule C attached hereto unless otherwise agreed in writing by the parties.
          “Apollo Activities” shall have the meaning described in
Section 10.04(b) hereof.
          “Approved Budget” shall mean an annual budget, expressed in terms of
net cash flow (including revenue, operating and capital cash flows) approved by
the Members’ Committee in accordance with Sections 7.01 and 7.02 hereof.
          “Approved Business Plan” shall mean a five-year business plan approved
by the Members’ Committee in accordance with Sections 7.01 and 7.02 hereof.
          “Arbitron” shall mean Arbitron Inc., having offices at 142 West 57th
Street, New York, New York 10019.
          “Assets” of a Person shall mean all of that Person’s properties and
assets (real, personal or mixed, tangible or intangible), unless otherwise
specified.
          “Business” shall have the meaning described in Section 2.02 hereof.
          “Business Services Agreement” shall have the meaning described in
Section 5.06 hereof.
          “Buy/Sell Closing” shall have the meaning described in Section 10.03
hereof.
          “Capital Account” of a Member shall mean that Member’s initial Capital
Contribution plus the amount of any additional Capital Contributions made by
such Member and each such Member’s share of the net profits of the Company less
any distributions made to such Member and less any net losses of the Company
charged to such Member.
          “Capital Contributions” means, with respect to any Member, the amount
of money and the fair value as agreed among the Members of any property
contributed by such Member in respect of Interests.
          “CBET” means Critical Band Encoding Technology including, but not
limited to, as implemented by Arbitron through encoding algorithms, software,
and hardware and/or as described and/or claimed in related Arbitron patents
including, but not limited to, U.S. Patent No. 5,450,490 and related patents.
          “Certificate” means the Certificate of Formation of the Company and
any and all amendments thereto and restatements thereof, as filed with the
Secretary of State of the State of Delaware pursuant to the Delaware Act.
          “Claims and Expenses” shall have the meaning described in
Section 12.03 hereof.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.

2



--------------------------------------------------------------------------------



 



           “Collecting Party” shall have the meaning described in
Section 8.03(d) hereof.
          “Combined Data” shall mean the combination of multimedia data with
store/venue traffic information, product purchase information and/or Consumer
Information.
          “Company” shall mean Project Apollo LLC, the Delaware limited
liability company the Members form by entering into this Agreement.
          “Consumer Information” shall mean, collectively, consumer attitude
and/or awareness and/or persuasion information relating to the potential or
actual purchase or use of consumer products or services. It shall not mean
information about media consumption (whether TV, radio, print, internet, outdoor
or other media), nor the demographic information customarily collected from
media panelists. It shall not mean information about consumer viewing of
websites or other internet media content. It will mean consumer information data
collected through internet-based customer surveys.
          “Controlling Member” shall have the meaning described in
Section 6.06(c) hereof.
          “Cost Sharing Agreement” shall mean the Apollo Cost Sharing Agreement
among TNC, TNC-NMR and Arbitron dated April 29, 2005, as amended.
          “Covered Person” means: (a) each Representative, the Tax Matters
Member or a liquidating trustee, in each case in his or its capacity as such;
(b) any Affiliate of each Representative, the Tax Matters Member or a
liquidating trustee; and (c) any Person of which a Representative is an officer,
director, shareholder, partner, member, employee, representative or agent.
          “Default Budget” shall have the meaning described in Section 7.03
hereof.
          “Delaware Act” shall mean the Delaware Limited Liability Company Act,
6 Del. C. §18-101, et seq., as amended from time to time.
          “Disabling Conduct” means, in respect of any Person, an act or
omission (a) taken or omitted to be taken in bad faith, (b) taken or omitted to
be taken in a manner which such Person did not reasonably believe to be in, or
not opposed to, the best interests of the Company, (c) in the case of a Member,
that constitutes a material breach or violation of this Agreement, (d) that is a
criminal act by such Person that such Person had no reasonable cause to believe
was lawful or (e) that constitutes gross negligence or willful misconduct by
such Person.
          “Execution Date” shall mean the date of this Agreement.
          “Encoder” shall mean an existing device, as developed by Arbitron, for
encoding inaudible information in audio signals and any improvements thereto
made by Arbitron.
          “Final Purchase Price” shall have the meaning described in
Section 10.02(c) hereof.

3



--------------------------------------------------------------------------------



 



           “Financial Statements” shall mean a balance sheet of the Company and
related statements of operations and cash flows, as of the end of each month,
quarter or year, as the case may be, and for the corresponding period then
ended.
          “Force Majeure” shall mean any event or condition, not existing as of
the Execution Date, not reasonably foreseeable as of such date and not
reasonably within the control of either Member, which prevents, in whole or in
material part, the performance by a Member of its obligations under this
Agreement, other than an obligation on the part of a Member to make any payment
hereunder. Without limiting the generality of the foregoing, the following shall
constitute events or conditions of Force Majeure: state or governmental action,
riots, war, acts of terrorism, sabotage, strikes, lock-outs, prolonged shortage
of energy or other supplies, fire, flood, hurricanes, earthquakes, lightning,
and explosion.
          “[********] Review Period” shall have the meaning described in the
definition of “Pilot Period”.
          ‘Four Network Milestone” shall mean all four major broadcast networks
(ABC, CBS, Fox, NBC) have all Applicable Feeds encoded, on-line, and inserting
Encoder codes into the networks’ distributions chain.
          “Funding Obligations” shall mean the cash call, including losses and
capital required to be provided by the Members pursuant to the provisions of
Article VI hereof.
          “GAAP” shall mean U.S. generally accepted accounting principles.
          “Homescan Panel” shall mean ACNielsen’s Homescan consumer panel
designed to (i) monitor its members’ consumption of packaged goods, and
(ii) provide an integration of attitude and usage information and, where
applicable, online media behavior.
          “Indebtedness” shall mean (a) indebtedness for borrowed money,
(b) obligations (as lessee or guarantor) to pay rent under a lease of real or
personal property which is required by GAAP to be capitalized on a balance sheet
of the Company prepared in accordance with the provisions of this Agreement,
(c) purchase money obligations, and (d) any extension, refinancing or
modification of any of the foregoing.
          “Interest” means the limited liability company interest of a Member in
the Company at any particular time, including the right of such Member to any
and all benefits to which a Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all the
terms and provisions of this Agreement.
          “Internet” shall mean an interconnected system of networks that
connects computers, cell phones or other data-communication devices by means of
a common communications protocol and includes without limitation the world wide
web and “walled gardens” including without limitation those offered by AOL,
mobile phone companies, and other data service providers. For purposes of this
Agreement, the internet shall be deemed to be a single medium unless and until a
major portion of television viewership or radio listenership occurs through it,
which they agree is not the case today. The Members agree that they will
negotiate in good faith to determine what constitutes a “major portion” in terms
of viewership or

4



--------------------------------------------------------------------------------



 



listenership levels and the business impact on the New Product, as well as any
necessary modifications to the Agreement as a result thereof.
          “Investment Banking Firm” shall mean an independent leading recognized
investment banking firm hired in accordance with Section 10.02 hereof.
          “IRS” shall have the meaning described in Section 6.09(a) hereof.
          “Judicial Review” shall have the meaning described in
Section 6.09(b)(i) hereof.
          “Law” means any statute, law, regulation, ordinance, rule, injunction,
order, decree, directive or any similar form of decision of, or determination
by, any governmental or self-regulatory authority.
          “Licensed Improvements” shall have the meaning set forth in the
Business Services Agreement.
          “Local Market Activities” shall have the meaning described in
Section 8.03(e) hereof.
          “Management” shall mean the President and other officers of the
Company appointed in accordance with the provisions of Section 4.02 hereof.
          “Market” shall mean a regional or local geographic market in the
United States.
          “Members” means Arbitron and TNC-NMR and any other Person added as a
member of the Company from time to time.
          “Members’ Committee” shall mean that Committee which is created
according to the provisions of Section 4.01 hereof.
          “New Product” shall mean a product, and associated software (in
executable form only) applications, which would utilize the integrated data
collected from one or more Single-Source Marketing Panels within the United
States that would be usable to measure the media return on investment to
advertisers by collecting and integrating product Purchase Information, consumer
attitude, awareness or persuasion information and/or store/venue traffic
information with multimedia data using the PPM; but, subject to Section 2.02(b)
hereof, specifically excluding and prohibiting the license or sale of
(i) Homescan Product Purchase Information or PPM Data other than as such data
are together integrated into the New Product, or (ii) individual radio,
television or other individual data components of the New Product (such excluded
activities collectively, the “Prohibited Product Actions”).
          “Noncontributing Member” shall have the meaning described in
Section 6.06 hereof.
          “Original Option Agreement” shall have the meaning described in the
Introduction hereto.
          “Other Member” shall have the meaning described in Section 6.06
hereof.

5



--------------------------------------------------------------------------------



 



           “Percentage Interest” shall mean a Member’s Interest in the Company
expressed as a percentage of all Interests. The initial Percentage Interests
shall be fifty percent (50%) for TNC-NMR and fifty percent (50%) for Arbitron.
          “Person” shall mean any natural person, firm, corporation, limited
liability company, partnership, association, trust or similar organization or
governmental body.
          “Pilot Period” shall mean a period commencing as of the Execution Date
and continuing until the earlier of:
     (i) the date upon which Arbitron shall have (x) failed to meet either of
the two following milestones within thirty (30) days of the relevant Milestone
Date, and (y) within forty-five (45) days following such thirty (30) day period,
Arbitron shall have given notice to TNC-NMR, or TNC-NMR shall have given notice
to Arbitron, that Arbitron failed to meet any such milestone within such thirty
(30) day period:
     a. Three Network Milestone by [********] (the “Three Network Milestone
Date”); or
     b. Four Network Milestone by [********] (the “Four Network Milestone Date”
and together with the Three Network Milestone Dates, the “Milestone Dates”); or
     (ii) the date on which the following requirements have been met:
     a. The 5,000 Panel (as defined in the Cost Sharing Agreement) has been
fielded to collect data and that data is based on encoders representing the Four
Network Milestone (“Fully Encoded Panel”); and
     b. [********] calendar months of Pilot data as per customer contracts based
on the Fully Encoded Panel shall have been received by the Pilot Sponsors (the
date of receipt of all such information by such Pilot Sponsors, the “[********]
Data Date”); and
     c. [********] months shall have passed, since the [********] Data Date for
the clients to review the data and consider participating in the commercial
service (“[********] Review Period”).
          “Pilot Period Budget” shall mean the budget for the Pilot Period,
expressed in terms of net cash flow (including revenue, operating and capital
cash flows), annexed hereto as Schedule A.
          “Pilot Sponsors” shall mean all those clients who sign an agreement to
contribute money, expertise or other resources to the Apollo Pilot in exchange
for early access to data or more favorable terms for a possible commercial
agreement.
          “Portable People Meter” or “PPM” shall mean an existing device, as
developed by Arbitron, and Updates thereof and Licensed Improvements thereto
provided by Arbitron for the Company’s use during the term of this Agreement,
for detecting CBET encoded information

6



--------------------------------------------------------------------------------



 




in an acoustically reproduced audio signal, the device being carryable on the
person of a panel member.
          “PPM Data” shall mean data collected by use of the PPM and licensed by
Arbitron to the Company.
          “President” shall mean the president of the Company appointed in
accordance with the provisions of Section 4.02 hereof.
          “Primetime Viewership Shares” shall mean primetime viewership shares
of national ad-supported networks (broadcast and cable) measured by Nielsen
Media Research’s NTI (National Television Index) service for calendar year 2004.
          “Proposer” shall have the meaning described in Section 10.02 hereof.
          “Proposer’s Notice” shall have the meaning described in
Section 10.02(b) hereof.
          “Proposer’s Purchase Price” shall have the meaning described in
Section 10.02(a) hereof.
          “Purchase Information” shall mean data relating to a consumer’s
purchase of a product or service through any channel, including without
limitation, retail, catalogue and internet. Such data shall include without
limitation the description and quantity of what product or service is purchased,
purchase price, means of payment, identity of purchaser and the time and place
of purchase.
          “Recipient” shall have the meaning described in Section 10.02 hereof.
          “Recipient’s Purchase Price” shall have the meaning described in
Section 10.02 hereof.
          “Related Agreements” shall have the meaning described in Section 8.01
hereof.
          “Representative” shall mean an individual appointed by a Member to the
Members’ Committee.
          “Single-Source Marketing Panel” shall mean a single panel of consumers
from which product Purchase Information, consumer attitude, awareness or
persuasion information and/or/venue traffic information and multimedia data is
both collected and marketed as a single panel. For purposes of this agreement,
Single Source Marketing Panel will not mean data sets collected from the same
panel but marketed as multiple and distinct data sets, where for example to
share panel costs between two services, such data is collected from a single
panel but separately defined, marketed and delivered.
          “Service Provider” shall have the meaning described in
Section 8.03(b)(i) hereof.
          “Subsidiary” of a Person shall mean any corporation or other entity of
which securities (or other ownership interests) having ordinary voting power to
elect a majority of the

7



--------------------------------------------------------------------------------



 



board of directors (or other persons performing similar functions) are at the
time directly or indirectly owned by that Person.
          “Tax Audit” shall have the meaning described in Section 6.09(b)(i)
hereof.
          “Tax Matters Member” shall have the meaning described in
Section 6.09(a) hereof.
          “Territory” shall mean the United States and shall not include its
territories, possessions or any other places under the jurisdiction thereof.
          “TNC-NMR” means Nielsen Media Research Inc, a subsidiary of The
Nielsen Company (US), Inc., having offices at 770 Broadway, New York, New York
10036.
          “TNC” means The Nielsen Company (US), Inc., having offices at 770
Broadway, New York, New York.
          “Three Network Milestone” shall mean three of the four major broadcast
networks (ABC, CBS, Fox, NBC) have all Applicable Feeds encoded, on-line, and
inserting Encoder codes into the networks’ distribution chain.
          “Treasury Regulations” shall mean the income tax regulations,
including temporary regulations, promulgated under the Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).
          “Updates” shall have the meaning set forth in the Business Services
Agreement.
          “Valuation Report” shall have the meaning described in Section 10.02
hereof.
          “Vendor Services Agreement” shall have the meaning described in
Section 5.01 hereof.
ARTICLE II
BUSINESS PURPOSE AND ACTIVITIES
          2.01. Place of Business
          The principal place of business of the Company shall be determined by
the Members’ Committee. At any time, the Members’ Committee may change the
location of the Company’s principal place of business to another location by
mutual agreement.
          2.02 Conduct and Nature of Business; Prohibited Activities.
          (a) Subject to the terms of this Agreement, the Company business shall
be conducted in an independent, profit-oriented manner, and shall be (and
without the prior written consent of the Members’ Committee shall only be) to
implement the commercial deployment in the Territory of the New Product (the
“Business”).

8



--------------------------------------------------------------------------------



 



          (b) The Company shall not take any of the Prohibited Product Actions
but clients of the Company shall not be prohibited from accessing respondent
level data; provided, however, that the Company shall not promote such access.
          2.03. Marketing Rights; Rights to Company Data
          Marketing rights for the New Product data are hereby divided until the
termination of this Agreement, dissolution/liquidation of the Company or the
exercise by a Member of its right to purchase all the Interests of the other
Member pursuant to Section 10.02 hereof as follows:
          (a) Arbitron shall have the exclusive right to market the Company’s
New Product to radio stations and radio networks (including satellite radio and
both analog and digital (internet) radio) and TNC-NMR shall have the exclusive
right to market the Company’s New Product to television networks and television
stations (including cable networks, MSOs, and satellite television DBSs). Each
of Arbitron and TNC-NMR shall be entitled to retain twenty percent (20%) of its
revenue derived from the license or sale of the New Product, and shall remit
eighty percent (80%) thereof to the Company.
          (b) The Company shall own all rights to any New Product data. The
Company shall have the exclusive right to offer to sell, rent, license or
distribute such data to advertisers and advertising agencies and any other
customers not reserved to Arbitron and TNC-NMR under paragraph (a) hereof. All
profits and losses of the Company from the above activities will be shared
between the Members in accordance with this Agreement.
          2.04. Rights to the Data and Improvements
          (a) Any improvements of and modifications to the PPM or PPM Data
collection and respondent materials related to the PPM developed by or on behalf
of Arbitron, and whether or not requested, by the Company and any inventions,
patents or other intellectual property covering such improvements or
modifications shall be owned by Arbitron; provided, however, that all such
improvements shall be developed by and at the cost of Arbitron. Company
resources shall not be used to make any such improvements or modifications, and
the Company shall under no circumstances own any such improvements or
modifications.
          (b) Any improvements and modifications of the Homescan Panel or
marketing panel recruitment, installation, and maintenance developed by or on
behalf of ACNielsen and, whether or not requested, by the Company, and any
inventions, patents or other intellectual property covering all or part of such
improvements or modifications shall be owned by ACNielsen; provided, however,
that all such improvements shall be developed by and at the cost of ACNielsen.
Company resources shall not be used to make any such improvements or
modifications, and the Company shall under no circumstances own any such
improvements or modifications.
          (c) Any improvements and modifications of the New Product developed by
the Company, and any inventions, patents or other intellectual property covering
all or part of such improvements, shall be owned by the Company; provided,
however, that the

9



--------------------------------------------------------------------------------



 



development of such improvements shall be documented in advance and agreed to by
Members.
          (d) All PPM Data shall be owned by Arbitron as specified and in
accordance with the Business Services Agreement, and all Homescan Panel data
shall be owned by ACNielsen as specified and in accordance with the Vendor
Services Agreement.
ARTICLE III
FORMATION AND TERM
          3.01. Formation
          The Members hereby form the Company as a limited liability company
under and pursuant to the provisions of the Delaware Act, and agree that the
rights, duties and liabilities of the Members shall be as provided in the
Delaware Act, except as otherwise provided in this Agreement. Upon the execution
of this Agreement, TNC-NMR and Arbitron shall be admitted as Members. The
Members hereby designate James Ross to file the Certificate of Formation of the
Company. The Members may jointly describe any person as an authorized person,
within the meaning of the Delaware Act, to execute, deliver and file any
amendments and/or restatements thereof with the office of the Secretary of State
of the State of Delaware pursuant to the Delaware Act.
          3.02. Members’ Interests
          As of the date of this Agreement, TNC-NMR and Arbitron shall each own
fifty percent (50%) of the Company Interests.
          3.03. Name
          The name of the Company is “Project Apollo LLC”, and may be changed by
the unanimous consent of the Members. The business of the Company may be
conducted under the name of the Company, or under any other name designated by
the Members’ Committee. The Company shall be described as a joint venture of
TNC-NMR and Arbitron.
          3.04. Term
          The Company shall commence as of the date of the filing of the
Certificate. The term of the Company shall continue for a period of fifteen
(15) years from the end of the Pilot Period, unless terminated earlier in
accordance with the provisions of Sections 10.01(a) or 10.04 hereof. The
existence of the Company as a separate legal entity shall continue until the
cancellation of the Certificate as provided in the Delaware Act.
          3.05. Registered Agent and Office
          The Company’s registered agent and office in the State of Delaware
shall be The Corporation Trust Company, 1209 Orange Street, Wilmington, New
Castle County, Delaware 19801. At any time, the Members’ Committee may mutually
designate another registered agent or registered office.

10



--------------------------------------------------------------------------------



 



          3.06. Principal Place of Business
          The principal place of business of the Company shall be determined by
the Member’s Committee. At any time, the Members’ Committee may change the
location of the Company’s principal place of business to another location by
mutual agreement.
          3.07. Qualification in Other Jurisdictions
          The Members’ Committee shall cause the Company to be qualified, formed
or registered under assumed or fictitious name statutes or similar Laws in any
jurisdiction in which the Company transacts business. The Company shall execute,
deliver and file any certificates (and any amendments to or restatements of such
certificates) necessary for the Company to qualify to do business in a
jurisdiction in which the Company may wish to conduct business.
          3.08. Reliance by Third-Party Creditors
          This Agreement is entered into among the Members for the exclusive
benefit of the Company, its Members and their successors and assigns. This
Agreement is expressly not intended for the benefit of any creditor of the
Company or any other Person. Except and only to the extent provided by
applicable statute, no such creditor or third party shall have rights under this
Agreement or any agreement between the Company and any Member with respect to
any Capital Contributions or otherwise.
          3.09. Title to Assets
          Except as otherwise provided in this Agreement, all Assets shall be
owned by the Company as an entity and no Member shall have any ownership
interest in such Assets in the Member’s individual name or right. The Company
shall hold all Assets in the name of the Company.
          3.10. Payment of Individual Obligations
          The Company’s credit and Assets shall be used solely for the benefit
of the Company and no Assets of the Company shall be transferred or encumbered
for or in payment of any individual obligation of any Member.
ARTICLE IV
MANAGEMENT OF THE COMPANY
          4.01. Members’ Committee
          (a) General. A Members’ Committee shall supervise the activities of
the Company and will, among other things, (i) approve the expenditure of funds
for Company operations, on a basis consistent with the requirements of the
relevant Approved Budget of the Company under Article VII hereof; (ii) approve
the hiring and firing of the President, the chief financial officer and other
officers of the Company; (iii) attempt to resolve any and all disputes between
the Members as to the Company’s operations; (iv) attempt to resolve any and all
disputes between the Members concerning licensing or marketing rights issues
which arise out of the Company’s operations; and (v) consider and act upon all
other material matters

11



--------------------------------------------------------------------------------



 



which impact upon or affect the operation of the Company. The authorization and
approval of the Members’ Committee shall be a condition precedent to the taking
of those actions set forth in Section 4.03 hereof. The Members’ Committee shall
also consider and act upon those other matters which are contemplated by this
Agreement as being subject to its consideration or approval. The Representatives
of the Members’ Committee shall act as representatives of the Members.
          (b) Members’ Committee. TNC-NMR and Arbitron shall each appoint an
equal number of Representatives to the Members’ Committee. Initially, each
Member shall appoint three such Representatives. The names of each Member’s
designated Representatives on the Execution Date are set forth in Schedule B to
this Agreement. Subsequent appointments of Representatives to the Members’
Committee will be made by written notice to the other Member and each such
appointment may be changed by reasonable advance written notice to the other
Member(s). The chairmanship of meetings of the Members’ Committee shall
alternate between Representatives of each Member on a meeting-by-meeting basis.
The Members’ Committee shall appoint one or more secretaries to keep records of
its meetings. The Chief Financial Officers of TNC-NMR and Arbitron may also
attend the meetings of the Members’ Committee.
          (c) Meetings. The Members’ Committee shall establish its own schedule
and location of regular meetings, which shall be held at least on a
calendar-quarterly basis. Special meetings of the Members’ Committee shall be
held at a mutually convenient location; provided that in the absence of an
agreement on such location, the location will rotate between the head offices of
each Member. Any meeting of the Members’ Committee may be conducted by telephone
provided all Representatives wishing to participate are able to listen and speak
to one another while the meeting is being conducted.
          (d) One Vote Per Member/Dispute Resolution. The Representatives of
each Member shall each have the right to one vote and all decisions of the
Members’ Committee shall be by unanimous vote, subject to Section 6.06(c)
hereof. In the event that the Members’ Committee is unable to unanimously
resolve an issue within a reasonable time after it arises, upon either Member’s
request, the Chief Executive Officers of Arbitron and TNC-NMR shall meet and
attempt to resolve the issue. If the Chief Executive Officers of Arbitron and
TNC-NMR are unable to resolve such issue within thirty (30) days after such
issue is brought to their attention by written notice from the Members’
Committee, then the dispute shall be referred to non-binding mediation under the
auspices of the American Arbitration Association of New York City, and if still
not resolved within ninety (90) days after the commencement of such mediation,
then either party may resort to arbitration in accordance with, and subject to,
the provisions of Section 13.09 hereof to resolve such dispute. The provisions
of this Section 4.01(d), and the provisions of Sections 10.01 and 10.04 hereof,
providing an option for dissolution or buy/sell at the times and under the
conditions set forth therein, shall be the sole remedies available in the event
of a dispute which is unresolved.
          (e) Decisions.
          (i) Valid decisions of the Members’ Committee may be taken only at a
meeting where at least one Representative of each Member is present, and has an
executed proxy (whether in facsimile or other written form) from the other

12



--------------------------------------------------------------------------------



 



Representatives of such Member, subject to Section 6.06(c) hereof. The Chairman
for each meeting shall give the Representatives at least five (5) days written
notice prior to the meeting, unless waived.
          (ii) Decisions may also be made by the Members’ Committee, without a
meeting being held, by facsimile or other written instrument which is executed
by all Representatives of each Member.
          (f) Invitees. The President and other Company officers and employees
of the Members may attend meetings of the Members’ Committee at the invitation
of any Representative. Such invitees shall not be Members of the Members’
Committee, nor shall they be entitled to vote on matters which come before the
Members’ Committee.
          4.02. Management of the Company
          (a) President. The Company shall have a President who shall report to
the Members’ Committee and shall have, within the guidelines of the Approved
Business Plan and Approved Budget, overall responsibility for management of the
Company, including specific responsibility for staffing, sales and other similar
organizational and product issues. The President shall not hire or terminate any
officer of the Company without the advance written approval of such action by
the Members’ Committee. Any decision to terminate the employment of the
President or change the duties or responsibilities of the President shall
require the approval of the Members’ Committee.
          (b) Other Officers. The Members’ Committee shall elect and replace
officers for such positions as the Members’ Committee may determine from time to
time, and such officers shall perform such duties and have such powers as the
Members’ Committee may then determine. The officers will manage the day-to-day
operations of the Company in a manner consistent with the policies, procedures,
budgets, plans and programs ordered or approved by the Members’ Committee
consistent with the provisions of this Agreement and the Delaware Act.
          (c) Other Employees. The Company shall be entitled to hire and provide
such other employees compensation and benefits as are, in each case, in
accordance with the Approved Business Plan and the Approved Budget or the
unanimous action of the Members’ Committee.
          4.03. Prior Approval
          No act shall be taken, sum expended, decision made or obligation
incurred by or on behalf of the Company with respect to any matter described
below unless such proposed action shall have been unanimously (subject to
Section 6.06(c) hereof) approved by the Members’ Committee:
          (a) hiring or terminating the President or other elected officers and
fixing their compensation;
          (b) entering into, materially modifying, renewing, terminating or
canceling any license or other agreement with any Person, other than Arbitron or
TNC-NMR or

13



--------------------------------------------------------------------------------



 



their respective Affiliates, relating to the Company’s intellectual property
rights or proprietary data except for non-exclusive, non-material agreements in
the ordinary course of business;
          (c) appointing independent auditors of the Company;
          (d) appointing legal counsel to the Company;
          (e) commencing or settling any lawsuit or claim involving the Company
(other than a collection action or payment dispute) involving amounts above
$50,000 or non-monetary relief;
          (f) adopting or implementing any plan of dissolution or liquidation,
except as provided in Section 10.01(a) or Section 10.04 hereof;
          (g) merging or consolidating with or into any Person, or acquiring all
or part of another business (whether by acquisition of stock or assets or
otherwise) or entering into a cooperative arrangement with another party which
is the functional equivalent thereof;
          (h) selling, encumbering, leasing, transferring or otherwise disposing
of, in whole or in part, any of the Company’s Assets, except in the ordinary
course of business of the Company;
          (i) establishing or allowing to exist any Subsidiary of the Company;
          (j) making any investment in, loan to or guaranty of any obligations
of any Person;
          (k) any sale, transfer or other disposition by the Company of any
interest therein or of any right to acquire any interest therein;
          (l) incurring any Indebtedness which exceeds the amount thereof set
forth in the Approved Budget period applicable at that time;
          (m) admitting a new Member or creating a new class of Members except
as expressly provided in this Agreement;
          (n) effecting a bankruptcy, dissolution, liquidation or reorganization
of the Company except as provided in Article X;
          (o) committing the Company (either contractually or otherwise) for
obligations outside the ordinary course of business, or for long-term operating
leases;
          (p) initiating a capital call to the Members which (x) would result in
annual funding which is in excess of one hundred ten percent (110%) of the cash
expenditures and capital spending within a unanimously Approved Budget or (y) in
any year in which the Company is operating under a default budget in accordance
with section 7.03 hereof, would result in annual funding in excess of one
hundred six percent (106%) of the cash

14



--------------------------------------------------------------------------------



 



expenditures and capital spending within the applicable default Approved Budget
for such year or (z) in any year in which the Company is operating under a
budget adopted without unanimous consent in accordance with Section 6.06(c)(ii)
hereof, would result in annual funding in excess of one hundred six percent
(106%) of the applicable default Approved Budget that would be in effect for
such year if the Company were operating under a default budget in accordance
with section 7.03 hereof for such year;
          (q) assigning rights in any Assets of the Company, other than
Interests of the Company pursuant to Sections 9.01 or 10.02 hereof;
          (r) confessing a judgment or submitting a Company claim or liability
in excess of fifty thousand dollars ($50,000) to arbitration, except as provided
in this Agreement;
          (s) adoption of methodology, edit rules, and quality control standards
and procedures;
          (t) substantive changes to methodology, edit rules, and quality
control standards and procedures;
          (u) establishment of panel locations, panel sizes and other panel
specifications;
          (v) changes to panel locations, panel sizes and other panel
specifications;
          (w) material changes to data collection technology;
          (x) approval of the Approved Budget and the Approved Business Plan and
changes thereto;
          (y) establishing or changing the Company’s accounting policies,
revenue recognition policies, or the payment procedure for the Company’s
products or services;
          (z) expansion of business or scope of the Company;
          (aa) establishing or changing a royalty schedule of payments to made
to the Company pursuant to Section 8.03(d) hereof; and
          (bb) establishing or changing a sample report that, pursuant to
Section 8.03(d) hereof, the Collecting Party may distribute, in limited amounts
and for limited periods and solely to test the market and permit the Collecting
Party to determine the fees to charge its customers for a product consisting of
Combined Data on a Market by Market basis.
          Notwithstanding anything to the contrary herein, (i) any agreement or
transaction with TNC-NMR or a TNC-NMR Affiliate or any amendment, modification,
declaration of default, or waiver of the Company’s rights or the other Person’s
obligations under, or termination by the Company of, or the commencement,
prosecution, settlement or finalization of any claim, dispute, proceeding,
judgment, liability and other matters in question arising out of, or with

15



--------------------------------------------------------------------------------



 




respect to, the Vendor Services Agreement or any other agreement with TNC-NMR or
a TNC-NMR Affiliate will require the consent of, and may be directed by, the
Arbitron Member Representatives but not the TNC-NMR Member Representatives and
(ii) any agreement or transaction with Arbitron or any Arbitron Affiliate or any
amendment, modification, declaration of default, or waiver of the Company’s
rights or the other Person’s obligations under, or termination by the Company
of, or the commencement, prosecution, settlement or finalization of any claim,
dispute, proceeding, judgment, liability and other matters in question arising
out of, or with respect to, the Business Services Agreement or any other
agreement with Arbitron or any Arbitron Affiliate will require the consent of,
and may be directed by, the TNC-NMR Member Representatives but not the Arbitron
Member Representatives. Arbitron agrees to cause its Representatives to agree to
vote in accordance with the TNC-NMR Member Representatives on the matters that
require the consent of the TNC-NMR Member Representatives but not the Arbitron
Representatives. TNC-NMR agrees to cause the TNC-NMR Member Representatives to
agree to vote in accordance with the Arbitron Representatives on the matters
that require the consent of the Arbitron Representatives but not the consent of
the TNC-NMR Member Representatives. The provisions of this paragraph shall not
compel TNC-NMR, a TNC-NMR Affiliate or Arbitron or an Arbitron Affiliate to
enter into any agreement or transaction (for the avoidance of doubt, the Vendor
Services Agreement is being entered into pursuant to Section 5.01 hereof and the
Business Services Agreement is being entered into pursuant to Section 5.06
hereof) or constitute an agreement as to any sample report pursuant to
Section 4.03(aa) or royalty schedule pursuant to Section 4.03(bb) nor modify the
rights of TNC-NMR, a TNC-NMR Affiliate or Arbitron or an Arbitron Affiliate as
the other Person under any agreement with the Company.
ARTICLE V
RELATED AGREEMENTS & ANCILLARY LICENSING
          5.01. ACNielsen Exclusive Vendor Services Agreement
          As of the Execution Date, ACNielsen is hereby designated as a vendor
to the Company, subject to and in accordance with the terms of the Vendor
Services Agreement attached hereto as Exhibit A, which is being executed by the
Company and ACNielsen simultaneously herewith.
          5.02. Access to Properties and Records
          During the term of this Agreement and until the final dissolution of
the Company and the complete liquidation of its Assets pursuant to the
provisions of Article X, each of the Members (as well as their respective
designated Representatives) shall be afforded, on not less than three (3)
business days’ written notice to the Company, access during normal business
hours to the facilities, properties, books, records and files of the Company
(and shall maintain the confidentiality of any property or information that is
proprietary to the Member which is not seeking such access), to the extent as
may be reasonably required for purposes related to this Agreement or any of the
agreements which are being executed and delivered in connection herewith,
including, but not limited to, audits of the profits and loss statements,
balance sheets and other financial and tax records of the Company. In addition,
each Member shall provide the Company with monthly sales records indicating each
customer to whom such Member has sold or provided any of the Company products,
including the length of the contract.

16



--------------------------------------------------------------------------------



 



          5.03. Transitional Services; Real Estate Arrangements
          Any transitional, ongoing, administrative or other services and real
estate arrangements of the Company shall be provided in accordance with the
Pilot Period Budget, and, after the Pilot Period, the Approved Business Plan and
the Approved Budget.
          5.04. Further Assurances
          Each of the Members shall (and shall cause each of its Affiliates to),
at any time and from time to time after the Execution Date, at its cost and
expense, execute, deliver, file and record such other instruments and documents,
and take such other actions, as the other party may reasonably request in order
to carry out the provisions of this Agreement or of any other agreement or
instrument executed and delivered in connection herewith.
          5.05. Authorized Action
          Whenever an action is described herein as to be taken by the Company,
it shall be by action of the President or other appropriate officer of the
Company, unless otherwise provided.
          5.06. Business Services Agreement. As of the Execution Date, Arbitron
is hereby designated as a vendor to the Company, subject to and in accordance
with the Business Services Agreement, attached hereto as Exhibit B, which is
being executed by the Company and Arbitron simultaneously herewith.
ARTICLE VI
FUNDING, ALLOCATIONS, DISTRIBUTIONS AND CAPITAL ACCOUNTS
          6.01. Funding Obligations
          To the extent Capital Contributions or other Funding Obligations from
the Members are needed, they will be made in equal amounts by the Members.
          6.02. Third-Party Financing
          It is the intention of the Members that the Company shall act as an
independent entity from a financial point of view. The Members shall not use the
Company or any of its Assets as collateral for any of the Members’ or their
Affiliates’ borrowings or debts. The Company may satisfy its needs for funding
under this Article VI by incurring Indebtedness from a third party with the
approval of the Members’ Committee. The Company shall notify the Members in
writing of any requested third-party financing arrangement at least thirty
(30) days prior to the proposed implementation thereof.
          6.03. Cash Contributions and Distributions
          (a) Intent. It is the intent of the Members that the Company shall be
operated with the minimum amount of cash being retained by the Company at any
time.
          (b) Contributions by the Members

17



--------------------------------------------------------------------------------



 



          (i) Shared Equally. The Members hereby agree that, subject to the
terms hereof, the Funding Obligations of the Company, subject to subsection
(iii) of this Section 6.03(b), will be shared in accordance with their
Percentage Interests and each Member, upon execution of this Agreement, shall
make a cash Capital Contribution in an amount to be determined by the Members’
Committee.
          (ii) During Pilot Period. During the Pilot Period, Capital
Contributions or other Funding Obligations will be made in equal amounts by the
Members in accordance with the Pilot Period Budget unless and until either party
elects to terminate the Pilot Period and dissolve the Company in accordance with
Section 10.04 hereof.
          (iii) After Pilot Period. Contributions by the Members of Funding
Obligations of the Company in respect of any period after the Pilot Period shall
be made, subject to Section 4.03(p) hereof, in accordance with the Approved
Budgets and otherwise on an “as needed” basis, as determined by the President on
behalf of the Company in accordance with a quarterly funding forecast
(indicating monthly Funding Obligations for the quarter) which the President
shall prepare and recommend to the Members’ Committee on a regular basis.
Whenever the President determines that additional capital is needed to meet
Funding Obligations for the next calendar quarter, then the President shall give
written notice to the Members, which notice shall include a statement of the
proposed use of the proceeds. The Members shall consider such notice and the
funding needs of the Company, and such recommendation, if it is within the
applicable limit specified in Section 4.03(p) hereof, shall constitute an
approved Funding Obligation of the Members, and the Members shall provide funds
required, thereby, in the form and in the amounts called for thereby. If the
recommendation is beyond such applicable limit specified in Section 4.03(p)
hereof, it shall only become an approved Funding Obligation if approved by the
Members’ Committee; provided, however, that neither Arbitron nor TNC-NMR shall
be obligated to make a Capital Contribution in excess of the applicable limit
set forth in Section 4.03(p) hereof in respect of a Funding Obligation approved
by the Members’ Committee without unanimous consent in accordance with
Section 6.06(c)(ii) hereof; and provided, further, any failure to make a Capital
Contribution or any payment thereof in excess of the applicable limit set forth
in Section 4.03(p) hereof in respect of a Funding Obligation approved by the
Members’ Committee without unanimous consent in accordance with
Section 6.06(c)(ii) hereof shall not result in (i) either Member having their
respective Percentage Interest adjusted or the Other Member having the right to
advance for its own Capital Account any capital pursuant to Section 6.06(b)
hereof or (ii) the Other Member having the right to withdraw any Capital
Contributions pursuant to Section 6.06(a) hereof; and provided, further, any
Capital Contribution made in excess of the applicable limit set forth in
Section 4.03(p) hereof in respect of a Funding Obligation approved by the
Members’ Committee without unanimous consent in accordance with
Section 6.06(c)(ii) hereof shall be considered a loan to the Company and shall
be made on reasonable terms approved pursuant to the last paragraph of Section
4.03 before such loan is made.
          6.04. Fiscal Year

18



--------------------------------------------------------------------------------



 




          The fiscal year of the Company shall be the calendar year.
          6.05. Allocations and Distributions Between Members.
          (a) Distributions to the Members. The Company shall distribute to the
Members any of the Company’s cash which, in the judgment of the Company, exceeds
the minimum cash requirements of the business for a reasonable period of time.
Such excess cash distributions shall be allocated between the Members in
accordance with their Percentage Interests.
          (b) Profits and Losses. Profits and losses of the Company shall be
allocated between the Members in accordance with their Percentage Interests.
          6.06. Member’s Failure to Meet Funding Obligations After Pilot Period
          In case a Member (the “Noncontributing Member”) fails to make a
Capital Contribution or other Funding Obligation that is required to fund the
ongoing business of the Company in respect of any period after the Pilot Period
as set forth in the most recent unanimously Approved Budget or any higher limit
under Section 4.03(p) hereof, then the other Member (the “Other Member”) may, as
its exclusive remedy in respect of such failure, subject to Section 6.03(b)(iii)
hereof, elect to exercise one, and only one, of the following alternatives under
paragraphs (a) or (b):
          (a) The Other Member, subject to Section 6.03(b)(iii) hereof, may
withdraw its respective additional Capital Contributions in an amount comparable
to that which the Noncontributing Member failed to make; or
          (b) The Other Member may, subject to Section 6.03(b)(iii) hereof,
after giving the Noncontributing Member written notice expressly and
conspicuously citing the provisions of this Section 6.06, advance for its own
Capital Account (in addition to the additional Capital Contribution required of
it) the additional capital requested from the Noncontributing Member.
Thereafter, unless, within ninety (90) days after the notice, the
Noncontributing Member contributes the additional capital which had been
requested (in which case the Other Member shall withdraw such amount from the
Company), subject to Section 6.03(b)(iii) hereof, each Member’s respective
Percentage Interest shall be adjusted to proportionately reflect the relative
change in the parties’ Capital Account resulting from the failure of the
Noncontributing Member to make such Capital Contribution or other Funding
Obligation and these adjustments shall thereafter be taken into consideration
for purposes of allocating cash distributions, profits, losses and distributions
of the Assets and properties of the Company upon termination of this Agreement.
          (c) In the event that, pursuant to the provisions of paragraph (b) of
this Section 6.06, the Noncontributing Member no longer owns at least a fifty
percent (50%) Interest in the Company, then thereafter, whichever Member holds
the majority of the Interests (the “Controlling Member”) shall be entitled to
appoint four Member Representatives to the Members’ Committee and the other
Member shall be entitled to appoint three Members, and the following shall
apply:

19



--------------------------------------------------------------------------------



 



          (i) Each Representative shall be entitled to one vote, in person or by
proxy, at meetings of the Members’ Committee and decisions of the Committee
shall be by majority vote of all of the Representatives of both Members;
          (ii) notwithstanding the foregoing, while the Controlling Member owns
greater than fifty percent (50%) but less than seventy five percent (75%) of the
total outstanding Interests, but not while seventy five percent (75%) or more of
the total outstanding Interests are owned by the Controlling Member, all actions
enumerated in Section 4.03 hereof, except those enumerated in paragraphs (a),
(b), (d), (e), (r), (x), and (y) of Section 4.03, shall continue to require
unanimous consent of all of the Representatives of both Members;
          (iii) in all cases, the provisions of the last paragraph of
Section 4.03 hereof shall continue to apply;
          (iv) all other management provisions of Article IV, to the extent not
modified pursuant to this Section 6.06(c), shall continue to apply, including,
without limitation, Section 4.01(e)(i) hereof; provided, however, that all
actions that (x) pursuant to this Section 6.06(c), no longer require unanimous
consent of all of the Representatives of both Members and (y) are contained in
the notice described below, may be made at a Member’s Committee meeting without
a Representative of the Member that owns a minority of Interests being present
at such meeting, so long as that Member shall have been given at least fifteen
(15) days prior written notice of such meeting stating the purpose thereto; and
          (v) The dispute resolution provisions of Sections 4.01(d) hereof shall
continue to apply to any decisions of the Members’ Committee requiring unanimous
consent.
          6.07. Capital Accounts
          The Company shall maintain a Capital Account on behalf of each Member.
Each Member’s Capital Account shall reflect all profit and loss allocations,
contributions and distributions made pursuant to the terms of this Agreement by
a debit or credit, as applicable.
          6.08. Accounting Procedures
          (a) Accounting Principles. The books of account of the Company shall
be kept and maintained at the principal place of business of the Company, or at
such other place or places as shall be determined by the Members’ Committee. The
books of account and the Financial Statements of the Company shall be prepared
in accordance with GAAP, consistently applied, which shall be utilized in the
preparation of the books of account and Financial Statements of the Company.
          (b) Financial Statements. The Company shall cause Financial Statements
to be prepared and furnished to each of the Members, as soon as is practicable
after the end of each month, quarter and year, as the case may be, but in no
event later than three (3) working days after the end of each month or quarter
or three (3) working days after the end of a year.

20



--------------------------------------------------------------------------------



 



The Financial Statements shall be prepared in accordance with Section 6.08(a)
hereof, and shall be accompanied by:
          (i) a certificate signed by the president of the Company and the
principal financial employee of the company to the effect that the unaudited
consolidated financial statements reflect all adjustments necessary to present
fairly the financial position, results of operations and cash flows, in the case
of Financial Statements relating to any month, or to any of the first three
fiscal quarters of each year, or to any full fiscal year for which audited
Financial Statements are not requested by either Member pursuant to clause
(ii) below; and
          (ii) an independent auditor’s report prepared by a firm of independent
certified public accountants approved by the Members’ Committee, in the case of
Financial Statements relating to a full fiscal year, if so requested by either
Member.
The president of the Company and the principal financial employee of the Company
responsible for providing accounting services to the Company shall also provide
each Member and the Members’ Committee with such other reports relating to the
operations of the Company as it may from time to time request. Any audit under
subparagraph (i) or (ii) hereof shall be at the Company’s expense.
          6.09. Principal Tax Matters
          (a) Arbitron shall be the “tax matters partner” of the Company for
United States federal income tax purposes (the “Tax Matters Member”). Pursuant
to Section 6223(c) of the Code, upon receipt of notice from the Internal Revenue
Service (the “IRS”) of the beginning of an administrative proceeding with
respect to the Company, the Tax Matters Member shall furnish the IRS with the
name, address and profit interest of each of the Members provided, however, that
such information is provided to the Tax Matters Member by the Members.
          (b) The Tax Matters Member shall, with the prior approval of the
Members’ Committee, be permitted to:
          (i) enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of the Company items
required to be taken into account by a Member for income tax purposes (such
administrative proceedings being referred to as a “Tax Audit” and such judicial
proceedings being referred to as “Judicial Review”);
          (ii) in the event that a notice of a final administrative adjustment
at the Company level of any item required to be taken into account by a Member
for tax purposes (a “Final Adjustment”) is mailed to the Tax Matters Member,
seek Judicial Review of such Final Adjustment, including the filing of a
petition for readjustment with the Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Company’s principal place of business is
located;

21



--------------------------------------------------------------------------------



 



          (iii) file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for Judicial Review with respect to
such request;
          (iv) enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Member for tax purposes, or an item affected by such item; and
          (v) take any other action on behalf of the Members in connection with
any Tax Audit or Judicial Review proceeding.
          The Tax Matters Member shall consult with the other Member (that is
not the Tax Matters Member) and receive the other Member’s written approval
before taking any action pursuant to this Section 6.09(b) and show the other
Member the relevant paperwork that such Member requests associated with such
action. In the case of a disagreement between the Tax Matters Member and the
other Member, an accounting firm to be selected by the Members’ Committee will
resolve such disputes.
          The provisions relating to indemnification of a Member set forth in
Article XII hereof shall be fully applicable to the Tax Matters Member in its
capacity as such. The Tax Matters Member shall receive no compensation for its
services. All third party costs and expenses incurred by the Tax Matters Member
in performing its duties as such (including legal and accounting fees and any
out-of-pocket expenses) shall be borne by the Company. Nothing herein shall be
construed to restrict the Company from engaging an accounting firm or other
experts or consultants to assist the Tax Matters Member in discharging its
duties hereunder, so long as the compensation paid by the Company for such
services is reasonable.
          (c) Unless the Members shall determine that other methods of
allocations are required by the Code or applicable Treasury Regulations, each
item of income, gain, loss and credit of the Company shall be allocated between
the Members in accordance with their Percentage Interests for the fiscal year
(or portion thereof) to which the item relates.
          6.10. Organizational Expenses
          The Company shall elect to deduct expenses, if any, incurred by it in
organizing the Company ratably over a 180-month period as provided in
Section 709 of the Code and the regulations promulgated thereunder.
          6.11. Withholding
          Each Member hereby authorizes the Company to withhold from or pay on
behalf of or with respect to such Member any amount of federal, state, local, or
foreign taxes that the Members’ Committee determines (provided, however, that
the Members’ Committee may delegate such determination to the Tax Matters
Member) that the Company is required to withhold or pay with respect to any
amount distributable or allocable to such Member pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Company pursuant to Sections 1441, 1442, 1445 or 1446 of the Code. Any amount
paid on

22



--------------------------------------------------------------------------------



 




behalf of or with respect to a Member shall constitute a loan by the Company to
such Member, which loan shall be repaid by such Member within fifteen (15) days
after notice from the Company that such payment must be made unless (i) the
Company withholds such payment from a distribution which would otherwise be made
to the Member or (ii) the Members’ Committee determines, in its sole and
absolute discretion, that such payment may be satisfied out of the available
funds of the Company which would, but for such payment, be distributed to the
Member. Any amounts withheld pursuant to the foregoing clauses (i) or (ii) shall
be treated as having been distributed to such Member. In the event that a Member
fails to pay any amounts owed to the Company when due pursuant to this
Section 6.11, the Tax Matters Member may, in its sole and absolute discretion,
determine to make the payment to the Company on behalf of such defaulting
Member, and in such event shall be deemed to have loaned such amount to such
defaulting Member and shall succeed to all rights and remedies of the Company as
against such defaulting Member (including, without limitation, the right to
receive distributions). Any amounts payable by a Member hereunder shall bear
interest at a rate equal to Prime Rate, as published from time to time in the
Wall Street Journal, plus two percentage points (but not higher than the maximum
lawful rate) from the date such amount is due (i.e., fifteen (15) days after
demand) until such amount is paid in full.
          6.12. Classification
          The Company will file information returns in a manner consistent with
treatment of the Company as a partnership for United States federal income tax
purposes and will not elect to be treated as a corporation for United States
federal income tax purposes.
ARTICLE VII
BUDGETS AND BUSINESS PLANS
          7.01. Business Plans and Budgets
          (a) Prior to the first of August of each year, commencing August 1,
2008, the President, on behalf of the Company, shall submit to the Members’
Committee for its review and comment a preliminary five-year combined business
plan commencing with the following year, which is proposed for the Company.
Within ten (10) days thereof, the Members’ Committee shall provide its response
to the President and a final business plan shall be submitted by October 1st and
approved by the Members’ Committee by November 1st of each year.
          (b) On or before the first of November of each year, commencing
November 1, 2008, the Company shall submit to the Members’ Committee for its
review and comment a preliminary budget which is proposed for the Company for
the following two (2) years. Within thirty (30) days thereof, the Members’
Committee shall provide its response to the President and a final budget for the
following two (2) years, including Funding Obligations, shall be submitted by
December 1st , and approved by the Members’ Committee by December 15th of each
year.
          (c) Unless either party has earlier exercised its option to dissolve
the Company in accordance with Section 10.04 hereof, then, commencing on or
about March 31, 2007, the parties agree to use reasonable efforts to negotiate a
business plan for the period

23



--------------------------------------------------------------------------------



 




commencing with expiration of the Pilot Period and ending December 31, 2011, and
a proposed budget for the period commencing with expiration of the Pilot Period
and ending December 31, 2009. The plan and budget as agreed shall become the
initial Approved Business Plan and initial Approved Budget of the Company for
the period following expiration of the Pilot Period. If the parties do not agree
to such business plan and budget on or before September 1, 2007, then either
party may elect to dissolve the Company in accordance with Section 10.04 hereof.
          7.02. Approval by the Members’ Committee
          If approved by the Members’ Committee in accordance with the terms of
Section 7.01 hereof, the proposed five-year business plan (or shorter period
under Section 7.01(c) hereof) shall become the Approved Business Plan for the
applicable five-year (or shorter) period, and the proposed budget for the
following two (2) years shall become the Approved Budget for the applicable two
(2) year (or shorter) period under Section 7.01(c) hereof.
          7.03. Default Budget
          In the event that the Members’ Committee fails to approve a budget for
any two (2) year period pursuant to Sections 7.01 and 7.02 hereof, then the
Approved Budget for the next ensuing year shall be the budget for the second
year of the two (2) year period as was contemplated within the then effective
Approved Budget (for the avoidance of doubt, 2008 being the second year of the
initial Approved Budget) and if the two (2) year period covered by the most
recent Approved Budget expires and no further budget is approved by the Members’
Committee, there shall be a Default Budget (as defined below) for the next
ensuing year. The default budget (a “Default Budget”) shall be equal to the
annualized actual net cash for the most recent three months (expressed in
termsof revenue, operating expenditures and capital spending) escalated by four
percent (4%) . The Members’ monthly funding of the Default Budget will be based
on the monthly average of the total annual Default Budget, unless the Members
agree to allocate the annual Default Budget in another manner..
          7.04. Default Business Plan
          In the event a five-year business plan which is submitted to the
Members’ Committee shall not be adopted pursuant to Sections 7.01 and 7.02
hereof, the Approved Business Plan which is then in effect shall continue to be
the Approved Business Plan of the Company, except that the projected budget
contained therein for any relevant year shall be deemed to have been superseded
by the Approved Budget or default budget hereof, as applicable, for such year
(determined in accordance with Section 7.02 or 7.03 hereof). If the most recent
Approved Business Plan expires and no further business plan is approved by the
Members’ Committee, then the Company shall continue operating on a basis
consistent with the last year of the most recent Approved Business Plan.
ARTICLE VIII
CERTAIN REPRESENTATIONS, WARRANTIES, AND COVENANTS
          8.01. Authorization

24



--------------------------------------------------------------------------------



 



          Each Member represents and warrants to the other Member that it has
taken all action necessary for the authorization, execution, delivery and
performance by it of this Agreement, including the related agreements to be
executed and delivered simultaneously herewith (the “Related Agreements”) to
which it is a party, and when this Agreement and the Related Agreements are
executed and delivered by it, they will constitute its valid and binding
obligations in accordance with their respective terms. Each Member represents
and warrants it has all necessary corporate and other power with respect to the
foregoing.
          8.02. Absence of Conflict
          Each Member represents and warrants to the other Member that neither
the execution, delivery or performance of this Agreement or the Related
Agreements being executed and delivered simultaneously herewith to which it is a
party, nor the consummation of the transactions herein or therein contemplated,
nor the fulfillment of or compliance with the terms and conditions hereof or
thereof, will (nor with the giving of notice or lapse of time would)
(a) conflict with its Certificate of Incorporation, Bylaws or other instrument
pursuant to which it is organized, as amended or restated and as currently in
effect or (b) result in a breach of or constitute a default under or conflict
with any material contract, agreement or instrument to which it is a party or by
which it or any of its Assets are bound (including, without limitation, any
agreements with any banks or other lenders to which either Member or any of its
Affiliates are a party or subject), or (c) violate any law, rule or regulation
applicable to it or any of its Assets. Any third party, governmental or
administrative consents or approvals which are required in connection with the
foregoing have been obtained and are in full force and effect.
          8.03. Certain Covenants
          (a) Each Member covenants and agrees that in performing services for,
or on behalf of, the Company (including the sale and marketing of the Company
products, whether alone or in conjunction with other products of such Member),
such Member shall comply with all applicable laws, regulations, judgments,
decrees, orders and other governmentally imposed limitations in the performance
of such services, and shall indemnify the other Member for any losses, including
reasonable attorneys’ fees, to such other Member for breach of this covenant.
          (b) (i) Neither Arbitron nor TNC-NMR nor any of their respective
Affiliates will compete with the Company by marketing in the Territory a direct
replacement for the New Product; provided however that any Arbitron Affiliate
and TNC or any other Affiliate of TNC, not including TNC-NMR or ACNielsen, may
sell its services (the “Service Provider”) to a competitor (other than an
Arbitron Affiliate or TNC or a TNC Affiliate, respectively) of the Company
marketing a direct replacement of the New Product to third Persons in the United
States so long as (A) the Service Provider first offers such services in writing
to the Company, (B) the Company does not accept the offer within ninety
(90) days, (C) the agreement to provide services to third Persons is made within
one year of the offer and is at a price and on other terms which are no more
favorable in the aggregate than those offered to the Company, and (D) the
Service Provider does not, directly or indirectly, participate in marketing of
the direct replacement. Any agreement to provide such services to third Persons
proposed to be made by the Service Provider after the one year period shall
again be subject to the first offer provisions hereunder in accordance with the
terms hereof.

25



--------------------------------------------------------------------------------



 



          (ii) Local Market Activities shall not be deemed “marketing in the
Territory a direct replacement for the New Product,” but shall be subject to the
provisions of paragraph (e) of this Section 8.03. . Moreover, nothing in this
Agreement shall foreclose Arbitron or TNC-NMR or their respective Affiliates
from the collection, sale, licensing and/or use of the following types of
products or services without payment of royalty:

  1.   Single media data, collected electronically or not, whether or not
combined with store/venue traffic information, product purchase information or
Consumer Information, independently of Apollo JV;     2.   Data that combines,
through data fusion or other means of data integration or analysis, the
multimedia data from one panel with the consumer data from a separate panel;    
3.   Data relating to the measurement of direct mail, whether on a standalone
basis or in combination with any other data or combinations of data permissible
in Sections 8.03 herein;     4.   Data that relates only to consumer or retail
data, but not media data;     5.   Single-panel data for both consumer behavior
and exposure to multimedia, but only if and in so far as such multimedia data
includes only one medium received outside of retail stores, malls and similar
retail environments;     6.   Single-panel data for both consumer behavior and
exposure to multimedia but only if and in so far as such multimedia data is
collected via panelist or interviewer-completed surveys, including paper
surveys, phone surveys, and web surveys that panelists or interviewers fill out
by typing, clicking or similar manual or other personal effort;     7.  
Single-panel data for both consumer behavior and exposure to multimedia, so long
as the multimedia only includes one medium additional to Internet and only if
and in so far as such consumer data includes only Internet purchases and related
consumer behavior.

          (iii) The provisions of this paragraph (b) shall apply during the term
of this Agreement so long as both Arbitron and TNC-NMR are at least five percent
(5%) owners of Interests of the Company. Further, in the event of acquisition at
any time during the term hereof by TNC-NMR of all of the Interests in accordance
with Sections 10.02 and 10.03 hereof and exercise by TNC-NMR of its option under
Section 10.03 (d) hereof, the provisions of this paragraph (b) shall continue to
apply to Arbitron and its Affiliates during the term of the Business Services
Agreement. If TNC-NMR does not exercise such option, then the provisions of
paragraph (b) shall

26



--------------------------------------------------------------------------------



 



expire. In addition, in the event of acquisition at any time during the term
hereof by Arbitron of all of the Interests in accordance with Sections 10.02 and
10.03 hereof and exercise by Arbitron of its option under Section 10.03
(d) hereof, the provisions of paragraph (b) shall continue to apply with respect
to TNC-NMR and its Affiliates for a period of three (3) years from the date of
acquisition. If Arbitron does not exercise such option, then the provisions of
paragraph (b) shall expire.
          (c) In the event TNC-NMR elects to dissolve the Company in accordance
with Section 10.04 hereof, then, for a period of one year after such election,
neither TNC-NMR nor any of its Affiliates will market in the Territory the
Homescan Panel or any other in-home product purchase scanning device in
combination with any portable multimedia data measuring product, except that
they may engage in Local Market Activities. In the event Arbitron elects to
dissolve the Company in accordance with Section 10.04 hereof, then, for a period
of one year after such election, neither Arbitron nor any of its Affiliates will
market in the Territory any in-home product purchase scanning device in
combination with the PPM, except that they may engage in Local Market
Activities.
          (d) Nothing in this Agreement shall foreclose Arbitron or TNC-NMR or
their respective Affiliates from the collection, sale, licensing and/or use of
single media data, whether or not combined with store/venue traffic information,
product purchase information or Consumer Information, independently of the
Company.
          (e) Arbitron and TNC-NMR and their respective Affiliates (each herein,
the “Collecting Party”) may engage in the collection, sale, licensing or other
distribution and/or use of Combined Data on a Market by Market basis
independently of the Company (such activities, “Local Market Activities”);
provided, however, (i) the Collecting Party shall not use, or use any data
collected from, the Company’s panelists (for the avoidance of doubt, such data
does not include ACNielsen Homescan Consumer Panel Data (as defined in the
Vendor Services Agreement) or from PPMs licensed to the Company (for the
avoidance of doubt, such data does not include data collected from PPMs other
than the specific PPMs licensed to the Company(which specific PPMs licensed to
the Company, for the avoidance of doubt, shall be the only PPMs utilized by the
Company’s panelist)) in connection with any Local Market Activities during the
term of this Agreement and (ii) so long as both Arbitron and TNC-NMR are at
least five percent (5%) owners of Interests of the Company, and for such further
period of time, if any, that the provisions of paragraph (b) of this
Section 8.03 are in effect for a respective Collecting Party, such Collecting
Party shall pay to the Company a reasonable royalty with respect to its Local
Market Activities (including those using Homescan panelists with any electronic
multimedia means, but excluding those set forth in Section 8.1 of the Vendor
Services Agreement), such reasonable royalty to be negotiated promptly and in
good faith by the parties and approved pursuant to Section 4.03(aa) and the last
paragraph of Section 4.03 hereof prior to the time the Collecting Party engages
in Local Market Activities as permitted above; provided, however, the Collecting
Party may distribute Combined Data on a Market by Market basis independently of
the Company prior to agreement on a reasonable royalty, if such Combined Data is
provided to prospective clients for free, only in limited amounts in the form of
a sample report approved pursuant to Section 4.03(bb) hereof, solely for the
purposes specified in

27



--------------------------------------------------------------------------------



 




Section 4.03(bb) hereof and is not provided as part of any ongoing data delivery
or commercial relationship. No royalty shall be required to be paid hereunder in
respect of ACNielsen’s Local Market Activities, so long as such royalty is being
paid under the terms of the Vendor Services Agreement or is not required to be
paid pursuant to Section 8.1 of such agreement.
          (f) Except as set forth in this Section 8.03, nothing contained in
this Agreement shall restrict Arbitron or its Affiliates from developing and/or
commercializing the PPM or any other PPM Equipment (as defined in the Business
Services Agreement) in any way.
          (g) Arbitron shall advise TNC-NMR on a bi weekly basis of the progress
toward meeting the Milestone Dates, and each of Arbitron and TNC-NMR shall
advise the other on a bi-weekly basis of the progress toward meeting the
requirements of a Fully Encoded Panel and the [********] Data Date.
          (h) Arbitron and TNC-NMR acknowledge that the covenants set forth in
this Section 8.03 are an essential element of this Agreement and that, but for
the agreement of the parties to comply with these covenants, Arbitron and
TNC-NMR, as applicable, would not have entered into this Agreement. Arbitron and
TNC-NMR have independently consulted with its counsel and after such
consultation agrees that the covenants set forth in this Section 8.03 are
reasonable and proper. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 8.03 is invalid
or unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.
ARTICLE IX
TRANSFERABILITY OF INTEREST
          9.01. Restricted Transfer of the Company Interest
          Except for sales or dispositions of Interests between Members pursuant
to Section 10.02 hereof, a Member may not, without the prior written consent of
the other Member, sell, assign, encumber or otherwise transfer (directly or
indirectly, through one or more transactions, and whether voluntary,
involuntary, by operation of law or otherwise) its Interest in the Company or
any part thereof to any Person, except with respect to their projected earnings
flow and in such case subject and junior in rights to all rights and obligations
under this Agreement. Notwithstanding the previous sentence, either Member may
transfer its Interests (i) together with sale or merger, consolidation or other
transfer of all or substantially all of its assets or business or (ii) upon
receiving the written consent of the other Member, which consent shall not be
unreasonably withheld, to an Affiliate which is wholly owned by, or which wholly
owns, such Member. It shall be a condition precedent to any transfer that the
transferee agrees in writing to

28



--------------------------------------------------------------------------------



 




be bound by the terms of this Agreement. Any transfer which is not made in
strict compliance with the terms of this Section 9.01 shall be null and void.
ARTICLE X
DISSOLUTION; BUY/SELL OPTION
          10.01. Dissolution; Initiation of Buy/Sell Option
          (a) Dissolution by Mutual Agreement. The Members may dissolve the
Company at any time by execution of a written agreement signed by a duly
authorized officer of each Member stating that the Members wish to terminate
this Agreement and setting forth terms for the disposition or allocation of the
assets, liabilities and rights and obligations of the Company, and the Members
shall dissolve the Company upon expiration of the term under Section 3.04
hereof, unless such term has been extended by mutual written agreement or the
buy/sell option under Section 10.02 hereof has been earlier exercised.
          (b) Initiation of Buy/Sell Option. Either Member shall have the right
to initiate the buy/sell procedure under Section 10.02 hereof at any time after
five (5) years from the end of the Pilot Period.
          10.02. Buy/Sell Option Procedure
          (a) Upon the satisfaction of the condition of Section 10.01(b) hereof
entitling either Member to exercise rights pursuant to this Section 10.02, the
Member exercising such rights (such person, the “Proposer”) may initiate the
buy/sell procedure of this Section 10.02 by delivering written notice thereof,
together with a price (the “Proposer’s Purchase Price”), expressed as a U.S.
dollar amount per percent of Company Interest and its proposed sale terms, to
the other Member, including whether the Proposer, if it is the purchasing
Member, elects, pursuant to Section 10.03(d) to continue the Business Services
Agreement or Vendor Services Agreement, as applicable. The Proposer’s Purchase
Price shall be determined on the basis of a going concern valuation by an
Investment Banking Firm retained (at its expense) by the Proposer of all of the
Company’s Interests for the Company or in whole multiplied by the percentage of
the Company Interests to be sold (the “Valuation Report”), a copy of which shall
accompany its notice. Such valuation, and any other valuation under
Section 10.02 shall take into account the purchaser’s rights under
Section 10.03(d) hereof.
          (b) Upon receipt of the Proposer’s notice and Valuation Report
(collectively, the “Proposer’s Notice”), the receiving Member (the “Recipient”)
shall have the right and obligation, by written notice to the Proposer within
one hundred eighty (180) days after receipt of the Proposer’s Notice, to elect
either to sell all of its Interests to the Proposer or to purchase all of the
Proposer’s Interests, and the Proposer shall have the obligation to sell if the
Recipient elects to purchase, or to purchase if the Recipient elects to sell.
          (c) The price for the purchase and sale under paragraph (b) hereof
(the “Final Purchase Price”) shall be equal to the Proposer’s Purchase Price,
unless the Recipient gives notice to the Proposer within forty-five (45) days
after receipt of the Proposer’s Notice that the Recipient does not agree with
the Proposer’s Valuation Report. In such case, the Recipient shall deliver
written notice thereof, together with a price, expressed as a U.S. dollar

29



--------------------------------------------------------------------------------



 




amount per percent of Company Interest (the “Recipient’s Purchase Price”) within
ninety (90) days after receipt of the Proposer’s Notice, whereupon, except as
provided in paragraph (d) hereof, the Final Purchase Price shall be equal to the
average of the Proposer’s Purchase Price and the Recipient’s Purchase Price. The
Recipient’s Purchase Price shall be determined on the basis of a going concern
valuation by an Investment Banking Firm retained by the Recipient (at its
expense) of all of the Company’s Interests for the Company as a whole multiplied
by the percentage of the Company Interests to be purchased or sold and based on
the Valuation Report of the Recipient’s Investment Banking Firm, a copy of which
shall accompany the Recipient’s notice.
          (d) If the Recipient gives a notice under paragraph (c) hereof and the
Proposer gives notice to the Recipient within forty-five (45) days of receiving
the Recipient’s notice under paragraph (c) that the Proposer does not agree with
the purchase price determination under paragraph (c), then the Proposer and the
Recipient shall direct the two Investment Banking Firms which have conducted
their respective valuations to select a third Investment Banking Firm (the
expense of which shall be shared equally by the Proposer and the Recipient) to
conduct a going concern valuation of all of the Interests in the Company, which
shall include a determination of the price for all the Interests of the Company,
and deliver it to the Members and Company within ninety (90) days of receipt of
the Recipient’s Valuation Report under paragraph (c), in which case the Final
Purchase Price shall be determined on the basis of the average of the Proposer’s
Purchase Price, the Recipient’s Purchase Price and the purchase price determined
by such third Investment Banking Firm.
          (e) Notwithstanding any other provision hereof, in the event that the
Final Purchase Price, determined under paragraph (c) or (d) hereof, is at least
ten percent (10%) more than the Proposer’s Purchase Price, then, if the Proposer
is obligated to purchase under paragraph (a) hereof, within thirty (30) days
after receipt of the Recipient’s notice under paragraph (b) hereof, the Proposer
may withdraw the Proposer’s Notice under paragraph (a) hereof, and, in the event
that the Final Purchase Price, so determined, is at least ten percent (10%) less
than the Proposer’s Purchase Price, within thirty (30) days after receipt of
Recipient’s notice under paragraph (b) hereof, if the Proposer is obligated to
sell under paragraph (b), the Proposer may withdraw the Proposer’s Notice under
paragraph (a) hereof.
          (f) In the event of the Proposer’s withdrawal under paragraph
(e) hereof, neither the Proposer nor the Recipient shall have any further
obligation to sell or purchase in respect of the Proposer’s Notice. Further, in
such case, the Proposer shall not be entitled, for a period of two years
thereafter, to exercise the buy/sell option under this Section 10.02.
          (g) (i) In the event that the Recipient delivers a notice under
paragraph (b) hereof, the one hundred eighty (180) day period under paragraph
(b) shall be extended by thirty (30) days to two hundred ten (210) days, and, in
the event that the Proposer delivers a notice under paragraph (c) hereof, the
one hundred eighty (180) day notice under paragraph (b) shall be extended for an
additional thirty (30) days to an aggregate of two hundred forty (240) days.
          (ii) Failure by the Recipient to give notice that it elects to
purchase or elects to sell within the requisite time period under paragraph (b),
as it may be extended under subpart (i) hereof, shall constitute an election to
purchase. Notices under paragraphs

30



--------------------------------------------------------------------------------



 



(c), (d), or (e) hereof shall in no event constitute an election under paragraph
(b) unless such election is expressly set forth in such notice.
          10.03. Buy/Sell Closing.
          (a) The closing of a purchase or sale under Section 10.02 hereof (the
“Buy/Sell Closing”) shall occur as soon as reasonably practicable after delivery
by such Member of its election notice and determination of the Final Purchase
Price. Each Member shall use its reasonable efforts to cause the Buy/Sell
Closing to occur expeditiously, including the making of any filings and the
seeking of any consents and approvals or the expiration of any waiting period
that are necessary or desirable in connection therewith.
          (b) The selling Member shall execute such documents as are reasonably
required by the purchasing Member to vest in the purchasing Member title to the
selling Member’s Interest, free and clear of all liens and encumbrances.
          (c) The purchasing Member shall, prior to the effective date of sale,
and, as a condition thereof, arrange for release of the selling Member from any
of its guarantees of loans or other obligations of the Company, and for payment
by the Company of all indebtedness of the Company to the selling Member.
          (d) TNC-NMR, if it is the purchasing Member, shall have the option, to
be exercised by written notice to Arbitron on or before the date of its notice
under Section 10.02(a) hereof, if it is the Proposer, or its exercise of its
option to purchase under Section 10.02(b) hereof, if it is the Recipient, if the
term of the Business Services Agreement is then in effect, to continue the
Business Services Agreement for a period of seven and one-half (71/2) years
(subject to earlier termination in accordance with the terms thereof) from the
date of the Buy/Sell Closing, on the terms set forth therein. Arbitron, if it is
the purchasing Member, shall have the option, to be exercised by written notice
to TNC-NMR and ACNielsen on or before the date of its notice under
Section 10.02(a) hereof, if it is the Proposer, or its exercise of its option to
purchase under Section 10.02 (b) hereof, if it is the Recipient, if the term of
the Vendor Services Agreement is then in effect, to continue the Vendor Services
Agreement for a period of seven and one-half (7 1/2) years (subject to earlier
termination in accordance with the provisions thereof) from the date of the
Buy/Sell Closing, on the terms set forth therein.
          10.04. Dissolution Option.
          (a) Either TNC-NMR or Arbitron may elect, as its sole remedy, upon
written notice to the other, to dissolve the Company upon occurrence of any of
the following events:
          (i) [********], provided that the other party has not given written
notice on or before [********] that it has elected to extend this date to
[********];
          (ii) Failure of Arbitron to meet either of the two following
milestones within thirty (30) days of the following respective dates:

31



--------------------------------------------------------------------------------



 



  (1)   Three Network Milestone by [********]; or     (2)   Four Network
Milestone by [********];

          (iii) The [********] Review Period has passed;
          (iv) Election to terminate is made in accordance with
Section 6.03(b)(ii) hereof; or
          (v) Election to dissolve is made in accordance with Section 7.01(c)
hereof.
Any exercise of an option under subparts (i) or (ii) of subsection (a) of this
Section 10.04 shall be effective only if made within forty-five (45) days after
the respective date specified therein. Any exercise of the option under subpart
(iii) shall be effective only if made on or before [********], and any exercise
of the option under subpart (v) shall be effective only if made at any time
after [********] but prior to agreement, if any, by the parties on a new
business plan.
          (b) TNC-NMR may elect, upon written notice to Arbitron, to dissolve
the Company upon the occurrence of the termination of the Business Services
Agreement as a result of an Insurmountable Infringement Claim (as defined in the
Business Services Agreement). In such event, Arbitron and its Affiliates shall
not engage in any Local Market Activities or the business of using, selling,
licensing, otherwise distributing, or enabling a third party or any Person to
engage in the business in the Territory of using, selling, licensing or
otherwise distributing, in each case, (i) PPM Equipment (as defined in the
Business Services Agreement) or (ii) similar equipment, in each case, to measure
the media return on investment to advertisers by collecting and integrating
Combined Data (the “Apollo Activities”) for the lesser of (i) the then remaining
term of the Business Services Agreement or (ii) five (5) years from and after
the date of dissolution, but in no event less than one (1) year from the date of
dissolution. Notwithstanding the foregoing, if Arbitron desires to engage in
Apollo Activities during such restricted period, Arbitron shall send a notice to
TNC-NMR indicating such desire. Such notice shall specify and certify (i) the
specific Apollo Activities Arbitron wishes to engage in, (ii) that Arbitron has
fully resolved the Insurmountable Infringement Claim with respect to Apollo
Activities, and (iii) that Arbitron has the right to use, for Apollo Activities,
the PPM Equipment used by Apollo JV prior to the Insurmountable Infringement
Claim (or similar equipment having the same or better functionality and
features). TNC-NMR shall notify Arbitron within ninety (90) days of the receipt
of such notice whether it desires to engage in Apollo Activities with Arbitron.
If TNC-NMR notifies Arbitron within ninety (90) days of the receipt of such
notice that it does not desire to engage in Apollo Activities with Arbitron,
Arbitron and its Affiliates may engage in Apollo Activities without TNC-NMR;
provided that Arbitron shall not engage in any Apollo Activities for at least
one (1) year from the date of dissolution of the Company. If TNC-NMR notifies
Arbitron that it desires to engage in Apollo Activities with Arbitron, then:
(i) Arbitron and TNC-NMR shall form a joint venture to conduct such activities
on the same terms and conditions as set forth in this LLC Agreement and shall
enter into agreements and arrangements on the same terms and conditions as set
forth in the Business Services Agreement and the Master Services Agreement;
(ii) the costs and expenses to start-up

32



--------------------------------------------------------------------------------



 




such joint venture and its operations shall be borne by Arbitron (including all
costs and expenses of the reinstallation of panels and equipment); and (iii) the
direct costs and expenses of remedying the Insurmountable Infringement Claim
shall be borne by Arbitron. If the Company has been dissolved for one or more of
the reasons set forth in this Section 10.04(b), then this Section 10.04(b) shall
survive dissolution of the Company.
          (c) If a party elects to dissolve the Company under this
Section 10.04, then this Agreement shall be terminated (other than this
Section 10.04 and Article XIII hereof, which shall survive termination of this
Agreement) on a date fixed by such party, to be not less than ten (10) nor more
than ninety (90) days thereafter, and both Members shall take all necessary and
appropriate action to dissolve the Company in accordance with the provisions of
Delaware law. In such case, the parties acknowledge and agree that the Business
Services Agreement and the Vendor Services Agreement shall each terminate
effective upon the date of termination of this Agreement, and except as provided
in this Section 10.04, neither party shall have any further obligation to the
other under this Agreement, except that any rights and obligations of the
parties to the date of termination, including, without limitation, accrued but
unpaid Funding Obligations through the date of termination, shall survive. Any
distributions in connection with the dissolution of the Company shall be
allocated to the Members in accordance with their Percentage Interests.
          10.05. Judicial Dissolution. The Members agree that irreparable damage
would be done to the goodwill and reputation of the Company if either Member
should bring an action in court to dissolve the Company, wind-up the Company or
to partition the Company’s assets and property otherwise then as expressly
provided herein. Care has been taken in this Agreement to provide appropriate
provisions to address situations where the Members are not in agreement on how
to proceed as to any matter. Accordingly, each of the Members accepts the
provisions of this Agreement as its sole entitlement on termination of its
membership relationship and sole means of dissolving or otherwise winding-up the
Company. Except as expressly provided herein, each Member hereby waives and
renounces its right to seek a court decree of dissolution, winding-up or any
action for partition in kind or a partition by sale, or to seek the appointment
by a court of liquidator for the Company or its assets and properties pursuant
to Sections 18-801(3), 18-801(5), 18-802, or 18-803 of the Delaware Act or
otherwise.
ARTICLE XI
FORCE MAJEURE
          A Member whose performance hereunder is prevented by an event or
condition of Force Majeure, upon providing written notice to the other Member of
such event or condition, shall be excused from performance to the extent such
event or condition prevents its performance, provided that the Member so
affected shall use reasonable efforts to avoid or remove the cause of
nonperformance and shall continue performance hereunder immediately upon the
removal of such causes.

33



--------------------------------------------------------------------------------



 



ARTICLE XII
LIABILITY, EXCULPATION, INDEMNIFICATION AND INSURANCE
          12.01. Liability
          (a) General. To the fullest extent permitted by law, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Member or Covered Person shall be obligated personally for any
such debt, obligation or liability of the Company solely by reason of being a
Member or Covered Person.
          (b) Liability for Amounts Distributed. The Members hereby agree that,
except as otherwise expressly provided herein or required by applicable law, no
Member shall have an obligation to return money or other property paid or
distributed to such Member whether or not such distribution was in violation of
the Delaware Act. The agreement set forth in the immediately preceding sentence
shall be deemed to be a compromise for purposes of §18-502(b) of the Delaware
Act. However, if any court of competent jurisdiction holds that, notwithstanding
the provisions of this Agreement, any Member is obligated to make any such
return, such obligation shall be the obligation of such Member and not of any
other Person.
          12.02. Duties and Liabilities of Covered Person; Exculpation
          (a) No Member or Covered Person shall be liable or accountable in
damages or otherwise to the Company or to any Member for any loss or liability
arising out of any act or omission on behalf of the Company taken or omitted by
such Member or Covered Person, so long as such act or omission did not
constitute Disabling Conduct and is otherwise in accordance with the terms of
this Agreement.
          (b) Each Member and Covered Person shall be fully protected in relying
in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any Person as to
matters the Member or Covered Person believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company, including information, opinions, reports or
statements as to the value and amount of assets, liabilities, profits or losses
or any other facts pertinent to the existence and amount of assets from which
distributions to Members might properly be paid.
          12.03. Indemnification
          To the fullest extent permitted by applicable law, the Company shall
indemnify and hold harmless each of the Covered Persons from and against any and
all liabilities, obligations, losses, damages, fines, taxes and interest and
penalties thereon (other than taxes based on fees or other compensation received
by such Covered Person from the Company), claims, demands, actions, suits,
proceedings (whether civil, criminal, administrative, investigative or
otherwise), costs, expenses and disbursements (including legal and accounting
fees and expenses, costs of investigation and sums paid in settlement) of any
kind or nature whatsoever (collectively, “Claims and Expenses”) which may be
imposed on, incurred by or asserted at any time against such Covered Person in
any way related to or arising out of this

34



--------------------------------------------------------------------------------



 




Agreement, the Company or the management or administration of the Company or in
connection with the business or affairs of the Company or the activities of such
Covered Person on behalf of the Company; provided, that a Covered Person shall
not be entitled to indemnification hereunder against Claims and Expenses that
are determined to be primarily attributable to Disabling Conduct of such Person.
          12.04. Advancement of Expenses
          To the fullest extent permitted by applicable law, the Company shall
pay the expenses (including reasonable legal fees and expenses and costs of
investigation) incurred by a Covered Person in defending any claim, demand,
action, suit or proceeding by reason of the fact that such Covered Person is or
was acting on behalf, or at the request, of the Company (other than a claim,
demand, action, suit or proceeding brought by the Company against a Member for
such Member’s material breach or violation of this Agreement) as such expenses
are incurred by such Covered Person and in advance of the final disposition of
such matter, provided that such Covered Person undertakes to repay such expenses
if it is determined by agreement between such Covered Person and the Company or,
in the absence of such an agreement, by a final judgment of a court of competent
jurisdiction that such Covered Person is not entitled to be indemnified pursuant
to Section 12.03 hereof. Any claim for advancement of expenses shall set forth
in reasonable detail the basis for the claim.
          12.05. Notice of Proceedings
          Promptly after receipt by a Covered Person of notice of the
commencement of any proceeding against such Covered Person, such Covered Person
shall, if a claim for indemnification in respect thereof is to be made against
the Company, give written notice to the President of the Company and the
Members’ Committee of the commencement of such proceeding, provided that the
failure of a Covered Person to give notice as provided herein shall not relieve
the Company of its obligations under Sections 12.03 and 12.04 hereof, except to
the extent that the Company is prejudiced by such failure to give notice. In
case any such proceeding is brought against a Covered Person (other than a
proceeding by or in the right of the Company), after the Company has
acknowledged in writing its obligation to indemnify and hold harmless the
Covered Person, the Company will be entitled to assume the defense of such
proceeding; provided, that (i) the Covered Person shall be entitled to
participate in such proceeding and to retain its own counsel at its own expense,
and (ii) if the Covered Person shall give notice to the Company that in its good
faith judgment certain claims made against it in such proceeding could have a
material adverse effect on the Covered Person or its Affiliates other than as a
result of monetary damages, the Covered Person shall have the right to control
(at its own expense and with counsel reasonably satisfactory to the Company) the
defense of such specific claims with respect to the Covered Person (but not with
respect to the Company or any other Member); and provided, further, that if a
Covered Person elects to control the defense of a specific claim with respect to
such Covered Person, such Covered Person shall not consent to the entry of a
judgment or enter into a settlement that would require the Company to pay any
amounts under Section 12.03 hereof without the prior written consent of the
Company, such consent not to be unreasonably withheld. After notice from the
Company to such Covered Person acknowledging the Company’s obligation to
indemnify and hold harmless the Covered Person and electing to assume the
defense of such proceeding, the Company will not be liable for expenses
subsequently incurred by such Covered Person in connection with the defense
thereof.

35



--------------------------------------------------------------------------------



 



Without the consent of such Covered Person, the Company will not consent to the
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Covered Person of a release from all liability arising out of the proceeding and
claims asserted therein. Any decision that is required to be made by the Company
pursuant to Section 12.03 or 12.04 hereof or this Section 12.05 shall be made on
behalf of the Company by the unanimous affirmative vote of the Members’
Committee.
          12.06. Insurance
          The Company shall purchase and maintain directors’ and officers’
errors and omissions insurance, to the extent and in such amounts as the
Members’ Committee shall, in its discretion, deem reasonable.
ARTICLE XIII
GENERAL PROVISIONS
          13.01. No Publicity or Advertisement Without Prior Consultation
          Except after consultation with the other parties to this Agreement,
none of the Members or the Company shall, and each of the parties shall use its
reasonable efforts to assure that none of its officers, directors, employees,
agents or advisors shall, publicize, advertise, announce or describe to any
governmental entity or other third person, the terms of this Agreement, the
parties hereto or the transactions contemplated hereby, except as it believes in
good faith to be required by applicable law, regulation, or stock market rules
or as permitted pursuant to this Agreement.
          13.02. Severability
          Any portion or provision of this Agreement which is invalid, illegal
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining portions or provisions hereof in such
jurisdiction or, to the extent permitted by law, rendering that or any other
portion or provision hereof invalid, illegal or unenforceable in any other
jurisdiction.
          13.03. Article and Section Headings, Schedules and Exhibits
          The Article and Section headings included in this Agreement are for
the convenience of the parties only and shall not affect the construction or
interpretation of this Agreement. Schedules and Exhibits referred to in this
Agreement are an integral part of this Agreement.
          13.04. Counterparts
          This Agreement and any documents executed pursuant hereto may be
executed in any number of counterparts, each one of which shall be an original
and all of which shall constitute one and the same document.
          13.05. Gender and Number

36



--------------------------------------------------------------------------------



 



          In this Agreement (unless the context requires otherwise), the
masculine, feminine and neuter genders and the singular and the plural include
one another.
          13.06. Expenses
          Unless otherwise provided in this Agreement, the parties shall each
bear their own fees and expenses incurred in connection with this Agreement and
the transactions contemplated hereby (including without limitation all fees and
expenses of counsel).
          13.07. Notices
          All notices given pursuant to this Agreement shall be in writing and
be personally delivered or mailed with postage prepaid, by registered or
certified mail, return receipt requested to the address set forth below or such
other address as a party may from time to time specify in writing to the other
party. If so mailed and also sent by telegram or facsimile machine, the notice
will conclusively be deemed to have been received on the business day next
occurring 48 hours after the latest to occur of such mailing and telegraphic or
facsimile communication; otherwise, no notice shall be deemed given until it
actually arrives at the address in question. The addressees to which notices are
initially to be sent are as follows:
     (a)     If to Arbitron:
Arbitron Inc.
142 West 57th Street
New York, New York 10019
Attention: President
Facsimile No.: (212) 887-1401
With a copy to:

Arbitron Inc.
9705 Patuxent Woods Drive
Columbia, MD 21046
Attn: General Counsel
Fax: (410) 312-8613
     (b)     If to TNC-NMR:
Nielsen Media Research, Inc.
770 Broadway
New York, NY 10036
Attention: General Counsel
Facsimile No.: (646) 654-8318
               With a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Ave.

37



--------------------------------------------------------------------------------



 



New York, NY 10017
Attention: Peter Malloy
Facsimile No. (212) 455-2502
          13.08. No Third Party Beneficiaries
          No employee of the Company (or his/her spouse or beneficiary), or any
other Person not a party to this Agreement, shall be entitled to assert any
claim hereunder. This Agreement shall be binding upon and inure to the benefit
only of the parties hereto and their respective successors. Notwithstanding any
other provisions to the contrary except with respect to such successors, it is
not intended and shall not be construed for the benefit of any third party or
any Person not a signatory hereto. In no event shall this Agreement constitute a
third party beneficiary contract.
          13.09. Governing Law; Arbitration
          This Agreement is governed by, and is to be construed and interpreted
in accordance with, the law of the State of Delaware, without giving effect to
the conflict of law principles thereof. Any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be settled by
arbitration in New York, New York, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association. Unless otherwise agreed in
writing by the parties, the arbitration panel shall have no authority to amend
or contravene this Agreement, to expand or otherwise modify the scope of the
Business of the Company or to make any award or finding contrary to the
provisions of an applicable Approved Budget or Approved Business Plan. Judgment
on the award may be entered in any court having jurisdiction thereof.
          13.10. Modifications, Amendments or Waivers
          Except as otherwise provided herein, provisions of this Agreement may
be modified, amended or waived only by a written document specifically
identifying this Agreement and signed by a duly authorized executive officer of
each Member.
          13.11. Assignment, Successors and Assigns
          Except as set forth in Section 9.01 hereof, without the other Member’s
written consent, this Agreement and the rights and obligations hereunder, shall
not be assignable by any Member. This Agreement shall be binding upon, and inure
to the benefit of, the respective successors and permitted assigns of the
parties hereto.
          13.12. Remedies
          The obligations of the Members under this Agreement are unique. The
parties acknowledge that it would be extremely impracticable to measure damages
resulting from any default under this Agreement. Accordingly, it is agreed that
a Member not in default under this Agreement may bring a claim in equity for
specific performance, in addition to any other available rights and remedies.

38



--------------------------------------------------------------------------------



 



          13.13 Status of Option Agreement Nothing in this Agreement shall
affect or limit the rights of TNC-NMR under the Original Option Agreement.
TNC-NMR and Arbitron acknowledge and agree that Amendment No. 2 has expired and
the option under Section 2.4 of the Original Option Agreement has expired
pursuant to the Agreement dated February 6, 2006.
          13.14. Joint Preparation
          This Agreement has been jointly prepared by the Members and the
provisions of this Agreement shall not be construed more strictly against any
Member as a result of its participation in such preparation.
          13.15. Entire Agreement
          Subject to Section 13.13 hereof, this Agreement (including the
Schedules and Exhibits hereto) and the Related Agreements constitute the entire
agreement of the Members with respect to the subject matter hereof and supersede
all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations between the Members with respect to the subject
matter hereof, except that the provisions of Section 5.2 and Articles XI and XII
of the Cost-Sharing Agreement and any rights and obligations accrued thereunder
to the Execution Date hereof shall continue in full force and effect. Further,
this Agreement shall not be deemed to modify or affect any rights (i) under the
Confidentiality Agreement dated March 22, 2002 and (ii) under the trilateral
Mutual Non-Disclosure Agreement with The Procter and Gamble Company dated
April 30, 2004. Arbitron and TNC-NMR acknowledge and agree that the Joint
Development and Commercialization Agreement with P&G dated September 27, 2004
has expired and is null and void.
          13.16. Further Assurances. Each Member shall fully and faithfully
carry out all its respective agreements and covenants expressly set forth in
this Agreement. Each of the Members agrees to execute, acknowledge and deliver
such additional documents and take such further actions, as may reasonably be
required from time to time to carry out each of the provisions, and the intent,
of this Agreement, and every agreement or document relating hereto, entered into
in connection herewith.
[End of text; the signature page follows]

39



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the members hereto have caused this Agreement to
be executed by their duly authorized representatives, effective as of the day
and year first above written.

            ARBITRON INC.
      By:   /s/ Stephen B. Morris         Name:   Stephen B. Morris        Its:
President and Chief Executive Officer        NIELSEN MEDIA RESEARCH, INC.
      By:   /s/ John A. Dimling         Name:   John A. Dimling        Its:   

